NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 10a0203n.06

                                             No. 08-4466                                   FILED
                                                                                       Mar 31, 2010
                            UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                                 FOR THE SIXTH CIRCUIT


BERNHARD MATULESSY,                              )
                                                 )
         Petitioner,                             )
                                                 )        ON PETITION FOR REVIEW OF A
                                                 )        DECISION OF THE BOARD OF
v.                                               )        IMMIGRATION APPEALS
                                                 )
ERIC H. HOLDER, JR.,                             )        OPINION
Attorney General,                                )
                                                 )
         Respondent.                             )
                                                 )

BEFORE: BOGGS and NORRIS, Circuit Judges; ADAMS, District Judge.*

         ALAN E. NORRIS, Circuit Judge. Petitioner Bernhard Matulessy seeks review of a

decision by the Board of Immigration Appeals (“BIA”) that denied his application for asylum under

the Immigration and Nationality Act, 8 U.S.C. §§ 1101(a)(42)(A), 1158(a)(1) (2006), withholding

of removal, 8 U.S.C. § 1231(b)(3), and relief under the Convention Against Torture (“CAT”), 8

C.F.R. § 1208.16(c) (2008). For the reasons that follow, we deny the petition for review.

                                                     I.

         Petitioner is a citizen of Indonesia who entered the United States as a non-immigrant visitor

on March 14, 2001 with authorization to remain in the country for three months. He filed an

application for asylum and for withholding of removal on March 12, 2002 without the assistance of


     *
    The Honorable John R. Adams, District Judge for the Northern District of Ohio, sitting by
designation.
                                                                                Matulessy v. Holder
                                                                                      No. 08-4466


counsel. (A.R. 196.) The application was returned to him, however, with a request for further

information. According to petitioner, he did not comply with this request because his command of

English was limited and he did not understand what was required. (A.R. 218.) On April 17, 2003,

he received a Notice to Appear (“NTA”), which charged that he had overstayed his authorization to

remain in the United States and was therefore subject to deportation. (A.R. 364.)

          After retaining counsel, petitioner appeared before an immigration judge on September 12,

2006 and conceded that the statements set forth in the NTA were correct and that he was, in fact,

subject to removal. (A.R. 120.) In the interim, however, counsel had filed a second application for

asylum or withholding of removal on his behalf.1 (A.R. 211.) According to that application and the

testimony that petitioner gave at the September 2006 hearing, he is a member of the Seventh Day

Adventist Church who “fear[s] the Islamic radicals who are well organized all over Indonesia.”

(A.R. 216.) These radicals regard Christians as “sell outs and traitors” who, as petitioner puts it in

his application, could “easily find me there and torture and kill me.” (A.R. 216.) However, the sole

incident of persecution recalled by petitioner occurred in Ambon, Indonesia in 1999. According to

his hearing testimony, petitioner was returning from a business trip by boat and stopped at the port

to seek out relatives who lived nearby. Accompanied by a friend, petitioner rented a car for the trip.

On the way they encountered a group of men wearing distinctive clothing, which identified them as

Muslims. The group signaled petitioner to stop. He slowed down but then accelerated because he

felt threatened. The men threw rocks at the car but none of them entered the vehicle or otherwise


   1
       The application also seeks relief based upon the CAT. (A.R. 215.)

                                              -2-
                                                                                Matulessy v. Holder
                                                                                      No. 08-4466


injured him. (A.R. 158-59.)

       At the hearing, petitioner conceded that he was never prevented from attending religious

services as a youngster. (A.R. 160.) His father, brother, and sister continue to live in Indonesia and

have practiced their Christian faith without incident. (A.R. 161.) Petitioner attributed this lack of

difficulty to the fact that they live in a predominantly Christian area of the country. However, his

wife and two daughters, who reside near the capital of Jakarta also attend a Seventh Day Adventist

Church and “[f]or going to church we never have any problems.” (A.R 162.)

       Although petitioner’s surname indicates that he is Christian, petitioner has not personally

experienced mistreatment but rather has a generalized fear of radical Muslims. (A.R. 168-171.)

His brother-in-law, however, is a Seventh Day Adventist pastor who, according to petitioner, had

a bounty placed upon his head because of his religious affiliation, and now lives in New Hampshire

after a grant of asylum. (A.R. 166-67.)

       At the close of the hearing, the immigration judge rendered an oral decision. (A.R. 28.) With

respect to the asylum claim, the immigration judge found it barred by the one-year statute of

limitations. 8 U.S.C. § 1158(a)(2)(B). This one-year limit does not apply, however, “if the alien

demonstrates to the satisfaction of the Attorney General either the existence of changed

circumstances which materially affect the applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay in filing an application.” 8 U.S.C. § 1158(a)(2)(D). For her part,

the immigration judge concluded that petitioner had not shown that this exception applied to him.

(A.R. 47.) Even if the asylum claim were not barred by the statute of limitations, the immigration


                                              -3-
                                                                                    Matulessy v. Holder
                                                                                          No. 08-4466


judge went on to hold that petitioner had failed to show that he had a well-founded fear of

persecution based on a protected ground, which “requires more than a few isolated incidents of

verbal harassment or intimidation, unaccompanied by any physical punishment, infliction of harm,

or significant deprivation of liberty.” (A.R. 51) (citing Mikhailevitch v. INS, 146 F.3d 384, 390 (6th

Cir. 1998)).

        The immigration judge also noted that petitioner’s wife, children, father, and siblings, all of

whom are Seventh Day Adventists, “have not been prevented from practicing their faith in any way

shape or form.” (A.R. 52.) Moreover, the petitioner testified that “there are not many disturbances

based upon religious conflict” where his father and siblings live. (A.R. 53.) Among other things,

petitioner must overcome the presumption that he “does not have a well-founded fear of persecution

if such persecution could be avoided by relocation within the country.” (A.R. 53) (citing In re C-A-

L, 21 I & N Dec. 754, 757-58 (BIA 1997)). In this case, “there is evidence from the [petitioner’s]

own testimony, that his father and two siblings reside in a majority Christian area in which there are

not very many disturbances on . . . religious grounds . . . . [and] this Court finds that the [petitioner]

has failed to demonstrate that his alleged well-founded fear is country wide.” (A.R. 54.)

        For all these reasons – the failure to file within the one-year deadline for filing an asylum

application, to demonstrate past persecution or a well-founded fear of future persecution, and, finally,

to establish that he could not relocate to an area within the country where he would not be subject

to persecution – petitioner’s asylum application was denied.

        With respect to the second claim for relief, withholding of removal, the immigration judge


                                                -4-
                                                                                 Matulessy v. Holder
                                                                                       No. 08-4466


concluded that “if the respondent cannot meet the lower burden required for asylum, th[en] he cannot

therefore meet the higher burden required for withholding of removal under the Act and that relief

is also denied.” (A.R. 54.)

       Finally, the immigration judge rejected petitioner’s CAT claim because, in her view, the

testimony offered at the hearing was “speculative” and failed to establish that “it is more likely than

not that the respondent would suffer torture if returned to Indonesia.” (A.R. 55.)

       Petitioner appealed to the BIA, which dismissed the appeal in an order dated October 8, 2008.

(A.R. 2.) The BIA determined that the immigration judge had properly found petitioner’s asylum

application to be time-barred and that petitioner had failed to demonstrate either the changed or

extraordinary circumstances necessary to overcome the one-year filing requirement. With respect

to withholding of removal and the CAT, the BIA considered all of the incidents described by

petitioner and concluded that “he did not adequately demonstrate that the harm he suffered rises to

the level of past persecution on account of a ground protected under the Act.” (A.R. 3) (citing Ali

v. Ashcroft, 366 F.3d 407, 410 (6th Cir. 2004)). Moreover, petitioner “failed to meet his high burden

of establishing that it is more likely than not that he will be persecuted or tortured if returned to

Indonesia.” (A.R. 3) (citing 8 C.F.R. § 1208.16(b)-(c)). Finally, the BIA agreed that petitioner had

failed to establish “that it would not be reasonable for him to relocate within Indonesia.” (A.R. 3)

(citing 8 C.F.R. §§ 1208.13(b)(3)(i), 1208.16(b)(3)(i)).

       Represented by new counsel, petitioner filed a timely petition for review in this court. Our

jurisdiction is conferred by 8 U.S.C. § 1252(a), which governs judicial review of orders of removal.


                                               -5-
                                                                                 Matulessy v. Holder
                                                                                       No. 08-4466


Although petitioner’s brief contains a statement that this court also has jurisdiction to review the

asylum and CAT claims, nowhere does it address the substance of those claims and we deem them

waived on appeal. See Dillery v. City of Sandusky, 398 F.3d 562, 569 (6th Cir. 2005) (“It is

well-established that ‘issues adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived.’”) (quoting United States v. Layne, 192 F.3d 556, 566

(6th Cir. 1999)) Shkabari v. Gonzales, 427 F.3d 324, 327 n.1 (6th Cir. 2005) (same); Fed. R. App.

P. 28(a)(9)(A) (requiring appellant’s brief to contain the “contentions and the reasons for them, with

citations to the authorities and parts of the record on which the appellant relies”).

                                                 II.

       Where the BIA adopts the immigration judge’s opinion with additional commentary, “that

opinion, as supplemented by the BIA, becomes the basis for review.” Zhao v. Holder, 569 F.3d 238,

246 (6th Cir. 2009) (citations omitted). This court reviews legal conclusions de novo and factual

findings for substantial evidence. Tapucu v. Gonzales, 399 F.3d 736, 738 (6th Cir. 2005). Under the

substantial evidence standard, we deem findings of fact “‘conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.’” Yu v. Ashcroft, 364 F.3d 700, 702 (6th

Cir. 2004) (quoting 8 U.S.C. § 1252(b)(4)(B)).

       To qualify for withholding of removal, petitioner must demonstrate by a “clear probability”

that, if removed to Indonesia, he will suffer future persecution on account of his race, religion,

nationality, membership in a particular social group, or political opinion. Almuhtaseb v. Gonzales,

453 F.3d 743, 749 (6th Cir. 2006); 8 C.F.R. § 1208.16(b)(2). We presume future persecution if an


                                               -6-
                                                                                    Matulessy v. Holder
                                                                                          No. 08-4466


alien establishes past persecution. 8 C.F.R. § 1208.16(b)(1)(i).

        Petitioner concedes that this court has held that “persecution” within the meaning of 8 U.S.C.

§ 1101(a)(42)(A) requires more than a few isolated events, see, e.g., Mikhailevitch, 146 F.3d at 390,

but goes on to remind us that “the line between persecution and mere harassment is frequently

difficult to perceive.” Kacaj v. Gonzales, 132 F. App’x 584, 587 (6th Cir. 2005). We do not quarrel

with that summary of this circuit’s view that persecution is a fact-intensive inquiry in which line

drawing is often difficult. However, we do quibble with petitioner’s subsequent statement that he

“was specifically targeted on account of being an Ambonese Christian.” See Petitioner’s Brief at 12.

Nowhere is that statement supported in the administrative record. As the immigration judge pointed

out, the only incident in which petitioner may – and we emphasize “may” – have been targeted for

his Christian faith was when he was flagged down by a group of men whom he identified as Muslim.

Nothing came of that incident, however, and there is nothing in the record to support a finding that

petitioner’s Christianity played a role in his being flagged down by the group. As recounted by the

immigration judge and the BIA, the remainder of the evidence supports the finding by both bodies

that he did not suffer past persecution: he was never prevented from practicing his faith and his

extended family continues to do so (with the possible exception of his brother-in-law).2 In short,

substantial evidence supports the holdings below that petitioner did not suffer past persecution based



  2
    Petitioner did not submit an affidavit from his brother-in-law or other documentary evidence
to support the fact that he had been granted asylum. For the purposes of this appeal, we accept
it as true, as did the immigration judge, but hold that it is insufficient to support a finding of past
persecution with respect to petitioner.

                                                 -7-
                                                                                   Matulessy v. Holder
                                                                                         No. 08-4466


upon a protected ground.

        Petitioner’s primary argument focuses less on past persecution, to which he devotes a mere

page of his brief, than upon the contention that he will be persecuted if returned to his native country.

If, as in this case, an alien fails to establish past persecution, he must prove that it is “more likely

than not” that he would suffer such harm if removed. 8 C.F.R. § 1208.16(b)(1)(iii). Petitioner directs

us to a series of Ninth Circuit decisions that he believes support his position. In the first of these,

Sael v. Ashcroft, 386 F.3d 922, 925 (9th Cir. 2004), the court concluded that “the ethnic Chinese

minority is a ‘disfavored group’” in Indonesia. While Sael was a Christian, the Ninth Circuit’s

conclusion that she belonged to a disfavored group hinged on her Chinese ethnicity rather than on

her Christianity. Moreover, we note that Sael advanced an asylum claim, which only requires her to

prove that she had a “well-founded fear” of persecution, id. at 924, not the more exacting “more

likely than not” standard faced by an alien seeking withholding of removal. See 8 C.F.R. §

1208.16(b)(1)(iii).

        In our view, an additional case cited by petitioner, Lolong v. Gonzales, 484 F.3d 1173 (9th

Cir. 2007) (en banc), is more instructive, although once again it involves a claim for asylum rather

than for withholding of removal. While the Ninth Circuit recognized that petitioner, an ethnic-

Chinese Christian, had established a bona fide subjective fear of future persecution, it concluded that

she had failed to demonstrate that those fears were objectively reasonable. Id. at 1178-79. “[A]

general, undifferentiated claim of the type brought by [petitioner] does not render an alien eligible

for asylum.” Id. at 1179. The court reasoned that to grant aliens asylum based upon generalized civil


                                                -8-
                                                                                   Matulessy v. Holder
                                                                                         No. 08-4466


strife would allow “the whole population of the asylum seeker’s country to remain in the United

States indefinitely.” Id. at 1180 (quotations and internal punctuation omitted). To avoid that result,

an alien must make some showing that he or she has been individually targeted and that the

government has been unable or unwilling to contain the alleged ethnic or religious strife. Id. The

court rejected petitioner’s asylum claim because she had done neither of these things. For purposes

of this appeal, we glean the following precept from Lolong: to establish a well-founded fear of future

persecution petitioner must show, which he has not, that he “has been, or is likely to be, specifically

targeted for persecution by any individual or group in Indonesia.” Id. at 1181.

        Finally, in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), the Ninth Circuit considered

the withholding of removal claim of an Indonesian man whose mother was ethnically Chinese and

whose father was Indonesian as well as a Pentecostal Christian pastor. With respect to the issue

relevant to our case – the likelihood of future persecution – the court first noted that the relevant

regulations allow an alien to establish an objective rrisk of future persecution by showing either that

there is a “pattern or practice of persecution of a group of persons similarly situated to the applicant”

or that the applicant has established his own identification with the disfavored group so that “it is

more likely than not that his [or her] life or freedom would be threatened upon return to that

country.” Id. at 1060-61 (citing 8 C.F.R. § 1208.16(b)(1)(i)-(ii)). With respect to the first ground,

the Ninth Circuit reached the following conclusion:

        [T]he record in Wakkary’s case does not compel the conclusion that there exists a
        pattern or practice of persecution against Chinese and Christians in Indonesia.
        Although the record contains evidence of widespread anti-Chinese and anti-Christian
        discrimination that affects a very large number of individuals, and although it is clear

                                                -9-
                                                                                    Matulessy v. Holder
                                                                                          No. 08-4466


        that a certain portion of those individuals suffer treatment that rises to the level of
        persecution, the record does not establish that the situation in Indonesia is similar to
        the patterns or practices of persecution described in our prior case law.

Id. at 1061. Despite this conclusion, the court went on to note that an applicant for withholding of

removal should be allowed to introduce evidence that he was a member of a “disfavored group” in

order to help prove that he is entitled to relief. It stressed, however, that “[e]ven under the disfavored

group approach, an applicant for withholding of removal must show that his chance of future

persecution is greater than fifty percent.” Id. at 1065. Thus, “[a]n applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant like Sael, assuming their [sic] disfavored group evidence is of equal

severity and pervasiveness, because the ultimate bar for withholding is higher than the bar for

asylum.” Id. at 1066. In short, he must show more than a “general, undifferentiated claim” based

solely on the threat to the group as a whole; he must “establish the requisite likelihood of persecution

under the ‘singled out individually’ rubric.” Id. (citation omitted). Wakkery extends Lolong to

withholding of removal claims and emphasizes that the bar is set even higher for the applicant to

demonstrate that he has been singled out for persecution. Since we have already held that petitioner

in this case has not made such a showing under the asylum-based framework of Lolong, it follows

that we reach the same holding in light of Wakkery.

        We have considered the Ninth Circuit cases discussed above because they are central to

petitioner’s argument. However, we note that he neither brought them to the BIA’s attention nor did

he argue that withholding of removal was justified by his membership in a “disfavored group” in his


                                                - 10 -
                                                                                Matulessy v. Holder
                                                                                      No. 08-4466


brief to that body. As the government points out, this court may only review an order of removal if

“the alien has exhausted all administrative remedies available to the alien as of right.” 8 U.S.C. §

1252(d)(1); see also Ramani v. Ashcroft, 378 F.3d 554, 559 (6th Cir. 2004) (arguments not explicitly

raised to the BIA are not exhausted). We stress that, while we have opted to discuss the Ninth

Circuit’s cases involving “disfavored groups,” we do not adopt their reasoning as the law of this

circuit but simply note that even under that standard petitioner’s withholding of removal claim fails.

       Because we determine that petitioner did not show either past persecution or a well-founded

fear of it in the future, we need not reach the alternative ground on which the BIA denied relief:

petitioner “failed to carry his burden of establishing that it would not be reasonable for him to

relocate within Indonesia.” (A.R. 3) (citing 8 C.F.R. §§ 1208.13(b)(3)(i), 1208.16(b)(3)(i)). We note

in passing, however, that the administrative record supports the denial of relief on this ground.

                                                 III.

       The petition for review of the Board of Immigration Appeals is denied.




                                              - 11 -